


Exhibit 10.26


ASSIGNMENT AGREEMENT


This Assignment Agreement (the "Agreement") is made and entered into as of
October 14, 2016 by and among ECA360 Corp., a Nevada corporation ("ECA360") and
wholly-owned subsidiary of MeeMee Media, Inc., a Nevada Corporation ("MeeMee"),
MeeMee, ECA World Fitness Alliance, a Delaware corporation ("Assignor"), and
Carol Scott ("Scott"), the sole owner of Assignor, with reference to the
following facts:


WHEREAS, MeeMee, Assignor and Scott entered into an Exclusive License Agreement
dated July 17, 2015 pursuant to which Assignor and Scott licensed certain
intellectual property to MeeMee (the "License Agreement"), and MeeMee and Scott
entered into a related Consulting Agreement dated July 17, 2015 which has been
terminated (the "Consulting Agreement");


WHEREAS, MeeMee has invested $189,913.45 into the business conducted pursuant to
the License Agreement as of the date hereof;


WHEREAS, the parties desire for the License Agreement and related intellectual
property to be assigned to ECA360;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.            In consideration for the purchase price of One Dollar ($1.00) and
ECA360's assumption of the debt owed by Assignor to Marriot International Hotel,
Inc. 1965 Hawks Landing, Louisville, TN 37777 in the amount of $51,198.15
described in the payment plan agreement dated July 8, 2016 (the "Marriot Debt"),
Assignor and Scott do hereby irrevocably convey, transfer, and assign unto
ECA360, and ECA360 hereby accepts Assignor and Scott's entire right, title and
interest in and to the following: (a) the License Agreement; and (b) the related
intellectual property described on Schedule 1 (hereinafter, the "Assigned IP").
Except for the Marriot Debt, neither MeeMee nor ECA360 shall assume any
liabilities or obligations of Assignor or Scott. MeeMee hereby consents to the
assignment of the License Agreement as provided herein.


2.            Each party hereby covenants and agrees to cooperate with the other
to enable the parties to effectuate their rights and obligations hereunder and
to enable ECA360 to enjoy to the fullest extent the right, title and interest to
the Assigned IP herein conveyed in the United States and foreign countries. 
Such cooperation by the parties shall include execution of documents and other
assistance all to the extent deemed necessary or desirable by the other party
and ECA360 for perfecting in ECA360 the right, title and interest herein
conveyed, so long as there is no cost or expense to Assignor for such
cooperation. ECA360 shall effectuate the transfer of ecaworldfitness.com website
and emails, ECA membership database, ECA marketing materials, event software and
Regonline software to ECA360 within two (2) days of the execution hereof, at
which time ECA's obligation to maintain and pay for same shall terminate.


1

--------------------------------------------------------------------------------




3.            Each party hereto represents and warrants that: (i) each of them
has the power and authority to enter into this Agreement and perform its
obligations under this Agreement; (ii) other than the consent of MeeMee as
provided herein, no third party consents, assignments or licenses are necessary
to perform under this Agreement; (iii) all obligations of each party under the
License Agreement and the Consulting Agreement have been fulfilled, and there
are no outstanding liabilities or amounts owed by any party to the other party,
including, without limitation, there are no outstanding liabilities or amounts
owed by either party to the other party pursuant to or in connection with the
License Agreement or Consulting Agreement.


4.            Except for any rights or claims created by or contained in this
Agreement, Assignor and Scott, for itself, herself and each of their
representatives, successors and assigns, does hereby release, acquit and forever
discharge each of ECA360, MeeMee, and its directors, officers, shareholders,
agents, insurance carriers, parents, subsidiaries, attorneys, insurers,
successors, and/or assigns (collectively, the "MeeMee Released Parties"), from
and against any and all claims, rights, demands, actions, obligations,
liabilities and causes of action, whether asserted or un-asserted, of any and
every kind, nature and character whatsoever, known or unknown, that it may now
have or has ever had against the MeeMee Released Parties or any one of them,
including but not limited to those arising from or in any way connected with or
related to the License Agreement and the Consulting Agreement.  It is the
intention of the parties that this Agreement shall be effective as a bar to each
and every claim, demand and cause of action specified herein.  In furtherance of
this intention, each of Assignor and Scott expressly consents that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those related to unknown and unsuspected
claims, demands and causes of action, if any, as well as those relating to any
other claims, demands and causes of action specified herein.


Assignor and Scott acknowledge that it or she may hereafter discover claims or
facts in addition to, or different from, those which such party now knows or
believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected this settlement.  Nevertheless, Assignor and Scott hereby
waive any right, claim or cause of action that might arise as a result of such
different or additional claims or facts.  Assignor and Scott acknowledge that
they understand the significance and consequence of such release.


5.            Except for any rights or claims created by or contained in this
Agreement, MeeMee and ECA360 for themselves and each of their representatives,
successors and assigns, does hereby release, acquit and forever discharge each
of Assignor and Scott, and its directors, officers, shareholders, agents,
insurance carriers, parents, subsidiaries, attorneys, insurers, successors,
and/or assigns (collectively, the "Scott Released Parties"), from and against
any and all claims, rights, demands, actions, obligations, liabilities and
causes of action, whether asserted or un-asserted, of any and every kind, nature
and character whatsoever, known or unknown, that it may now have or has ever had
against the Scott Released Parties or any one of them, including but not limited
to those arising from or in any way connected with or related to the License
Agreement and the Consulting Agreement.  It is the intention of the parties that
this Agreement shall be effective as a bar to each


2

--------------------------------------------------------------------------------




and every claim, demand and cause of action specified herein.  In furtherance of
this intention, each of MeeMee and ECA360 expressly consents that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those related to unknown and unsuspected claims,
demands and causes of action, if any, as well as those relating to any other
claims, demands and causes of action specified herein.


MeeMee and ECA360 acknowledge that it may hereafter discover claims or facts in
addition to, or different from, those which such party now knows or believes to
exist with respect to the subject matter of this Agreement and which, if known
or suspected at the time of executing this Agreement, may have materially
affected this settlement.  Nevertheless, MeeMee and ECA360 hereby waive any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts.  MeeMee and ECA360 acknowledge that they
understand the significance and consequence of such release.


6.            Each party hereto shall each indemnify, hold harmless and defend
each other party and each of its assigns from and against any loss, liability,
damages or expense (including attorneys' fees) suffered or incurred by either of
them and/or its assigns as a result of a material breach of any obligation,
representation, warranty, covenant or agreement made by the breaching party in
this Agreement, or because any representation or warranty by the breaching party
contained herein shall be false, and any cost and expenses (including reasonable
attorneys' fees) incurred by the other party in connection with any claim,
action, suit, proceeding, demand, assessment or judgment incident to any of the
foregoing.


7.            This instrument, including its exhibits and attachments, contains
the entire agreement between the parties relating to the assignment of the
Assigned IP.  This Agreement may be modified, amended or supplemented only by a
written instrument duly executed by all the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed, or shall constitute, a waiver
of other provisions, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
party making the waiver.  This Agreement shall bind and inure to the benefit of
the respective heirs, personal representatives, successors, and assigns of the
parties hereto, except as hereinabove expressly provided.  This Agreement will
be governed by and construed in accordance with the laws of the State of New
York, as applied to agreements entered into and fully performed therein by
residents thereof, without regard to conflict of law principles or rules.  The
parties hereby consent to the jurisdiction of the Courts of the State of New
York and venue in County of New York for the purposes of commencing any action,
lawsuit, motion or proceeding to enforce or interpret any provision of this
Agreement.  In the interpretation and construction of this Agreement, the
parties acknowledge that the terms hereof reflect extensive negotiations between
the parties and that this Agreement shall not be deemed, for the purpose of
construction and interpretation, that either party drafted this Agreement.  Each
party has been advised by legal counsel or has had the opportunity to do so in
connection with this Agreement. The Agreement may be executed in two or more
counterparts and may be delivered by facsimile or by electronic mail in portable
document format or other means intended to preserve the original graphic content
of a signature.




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
the day and year first above written.


ECA World Fitness Alliance, a Delaware
corporation
 
ECA360 Corp., a Nevada corporation
 
           
By:
HOWARD SICHEL
CAROL SCOTT
 
Name:
Howard Sichel, President
Carol Scott, CEO
           
MeeMee Media, Inc.
 
       
CAROL SCOTT
     
Carol Scott, Individually
 
By:
MARTIN DOANE
     
Martin Doane, CEO















4

--------------------------------------------------------------------------------




SCHEDULE 1


RELATED INTELLECTUAL PROPERTY


URL:            www.ECAworldfitness.com and all related domain names
 
Other Intellectual Property Rights:
 

 
·
ECA membership database
       
·
ECA conference website
       
·
ECA online membership registration platform
       
·
All software licenses
       
·
All trademarks and logos
       
·
ECITP (East Coast Instructor Program) manuals and discs
















5